DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species 1 (claims 1-14) in the reply filed on 01/29/2021 is acknowledged. 

Status of Claims
	Claims 1-26 were previously pending in the application. Of these claims, non-elected claims 15-26 are canceled. 
	Claims 27-38 are newly added claims and are drawn to Group I, Species 1. 
	Claims 1-14 and 27-38 are currently under examination. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the Specification of the present application makes no mention of the term "correlation coefficient,” as recited in claims 2 and 5. It is not clear to the Examiner the relation between the “weight coefficients” and “filter coefficients” as found in the Specification and the claimed “correlation coefficients.” 

Claim Objections
Claims 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1-4, 9, 13, 35-36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Sumi et al. (US 2016/0157828 A1, hereinafter "Sumi") in view of Lupotti et al. (US 2018/0303545 A1, priority to 10/28/2015, hereinafter “Lupotti”), further in view of Andresen et al. (Notice of References Cited Non-Patent Documents Item U, hereinafter “Andresen”).
Regarding claim 1, Sumi discloses: 
A method for ultrasound imaging (“method, that yields high spatial resolution image signals” Sumi: [0100])
operating the transducers at different cutoff frequencies ("differential filter with a high cutoff frequency can also be used for the differential processing" Sumi: [0648]);
delay and sum beamforming ("DAS (Delay and Summation: phasing and summing) that is so-called synthetic aperture processing" Sumi: [0023]), with first and second adaptive synthetic aperture focusing beamformers ("the synthetic aperture performed in those sensing instruments is an active beamforming" Sumi: [0020]), the first and second electrical signals ("transducer properties of the electric signals" Sumi: [0758]), respectively via different processing chains (“calculation processes of which DAS processings are different from the above-mentioned calculation processes” Sumi: [0209]), employing adaptive synthetic aperture focusing (“adaptive beamformings” Sumi: [0508]), producing first and second images (“obtain multidirectionally steered image signals” Sumi: [0019]; "generations of image signals" Sumi: [0148]; "image signals can be converted to display images" Sumi: [0244]);
compounding (superposition) of plural waves with different steering angles" Sumi: [0027]), creating a final image ("processed results are superposed in a frequency domain to generate the final result" Sumi: [0348]), which has reduced speckle noise ("speckle reduction was also enabled by performing incoherent superposition (compounding)" Sumi: [0019]) and higher contrast resolution ("regarding image qualities, high spatial resolutions and high contrasts can be yielded" Sumi: [0105]) relative to the first and second images; and
displaying the final image ("output device (or a display device) 50" Sumi: [0149], Fig. 1; “image signals can be converted to display images” Sumi: [0244]).
Sumi remains silent on: 
a first single-element transducer and a second single-element transducer,
wherein the first and second single-element transducers are disposed on an ultrasound probe shaft,
which has a longitudinal axis, with transducing sides disposed transverse to and facing away from the longitudinal axis,
the first and second single-element transducers are angularly offset from each other on the shaft by a non-zero angle, the method, comprising:
operating the first and second single-element transducers at first and second different frequencies;
concurrently translating and rotating the shaft, moving the first and second single-element transducers along a helical path while the first and second single-element transducers acquire first and second echo signals;
receiving first electrical signals from the first single-element transducer, wherein the first electrical signals are indicative of the first echo signals, and
receiving second electrical signals from the second single-element transducer, wherein the second electrical signals are indicative of the second echo signals. 

a first single-element transducer and a second single-element transducer ("ultrasound transducers 34, 36 can be single-element transducers" Lupotti: [0039]; [As shown in Lupotti's Fig. 2, included below for reference, ultrasound transducers 34, 36 represent the first and second single-element transducers, respectively.]),
wherein the first and second single-element transducers are disposed on an ultrasound probe shaft ("Ultrasound transducer assembly 30 is mounted to rotate about a longitudinal axis of body 12 (arrow "A"), for example by attaching ultrasound transducer assembly 30 to a drive shaft 32" Lupotti: [0033]),
which has a longitudinal axis, with transducing sides disposed transverse to and facing away from the longitudinal axis ("Ultrasound transducer assembly 30 is mounted to rotate about a longitudinal axis of body 12 (arrow "A"), for example by attaching ultrasound transducer assembly 30 to a drive shaft 32" Lupotti: [0033]; [As shown in Fig. 2, ultrasound transducers 34, 36 are disposed transverse to and facing away from the longitudinal axis of body 12.]),
the first and second single-element transducers are angularly offset from each other on the shaft by a non-zero angle ("ultrasound transducer assembly includes: a first ultrasound transducer oriented more forward-looking than side-looking relative to the hollow tip; and a second ultrasound transducer oriented at at least a 45 degree angle relative to a longitudinal axis of the catheter body" Lupotti: [0005]), the method, comprising:  

    PNG
    media_image1.png
    244
    325
    media_image1.png
    Greyscale


concurrently translating and rotating the shaft ("ultrasound transducer assembly positioned within the hollow tip and mounted to rotate about a longitudinal axis of the catheter body" Lupotti: [0005]), moving the first and second single-element transducers ("as drive shaft 32 rotates, ultrasound transducer 34 will image in a three dimensional slice" Lupotti: [0036]) while the first and second single-element transducers acquire first and second echo signals ("acoustic receiver coupled to the ultrasound transducer assembly (e.g., to receive acoustic echoes from the ultrasound transducer assembly)" Lupotti: [0015]);
receiving first electrical signals from the first single-element transducer, wherein the first electrical signals are indicative of the first echo signals ("receive signals from ultrasound transducers 34, 36" Lupotti: [0041]), and
receiving second electrical signals from the second single-element transducer, wherein the second electrical signals are indicative of the second echo signals ("receive signals from ultrasound transducers 34, 36" Lupotti: [0041]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamforming method and imaging instruments disclosed by Sumi, by including the single-element ultrasound transducers for imaging tissue as taught by Lupotti. One of ordinary skill in the art would have been motivated to make this modification because the "[u]ltrasound transducer assembly 30 is mounted to rotate about a longitudinal axis of body 12 (arrow "A"), for example by attaching ultrasound transducer assembly 30 to a drive shaft 32" (Lupotti: [0033], Fig. 2). "Thus, as drive shaft 32 rotates, ultrasound transducer 34 will image in a three dimensional slice " (Lupotti: [0036]). 

moving along a helical path. 
However, in a similar invention in the same field of endeavor, Andresen teaches synthetic aperture focusing for a single-element transducer undergoing helical motion (Title): 
moving along a helical path (“Single-Element Transducer Undergoing Helical Motion” Andresen: Title). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamforming method and imaging instruments disclosed by Sumi, by including the single-element transducer undergoing helical motion as taught by Andresen. One of ordinary skill in the art would have been motivated to make this modification because the "benefit from this method is firstly, a large reduction in the number of required calculations and secondly, that any method can be used to generate the initial azimuth focused data" (Andresen: Section II). 

	Regarding claim 2, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 1, as described above. 
	Sumi further discloses: 
wherein the adaptive ("adaptive beamformings can also be performed" Sumi: [0588]) synthetic aperture focusing ("synthetic aperture processing is carried out" Sumi: [0023]) corrects calculated first and second delays ("implementing delays onto a received echo signals" Sumi: [0029]) for transducer position errors ("spatial differences" Sumi: [0520]) with first and second corrections ("SA allows generating image signals via spatial corrections of the lateral positions" Sumi: [0332]),
weights ("performs the weighting on the received signals" Sumi: [0232]) and delays the first and second electrical signals ("implementing delays onto a received echo signals" Sumi: [0029]) with first and second weights and the corrected calculated first and second delays ("DAS processing can performed with a high speed by implementing delays onto a received echo signals" Sumi: [0029]),


	Regarding claim 3, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 2, as described above. 
	Sumi further discloses: 
wherein the delay and sum beamforming ("for reception beamforming, the DAS processing is performed commonly" Sumi: [0023]) includes:
computing the first weights and the calculated first delays and the second weights and the calculated second delays with one of a virtual source model ("imaging signals can also be generated using virtual sources" Sumi: [0037]), a semi-analytic model, simulated data, or measured data.

Regarding claim 4, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 2, as described above. 
	Sumi further discloses: 
wherein the delay and sum beamforming ("for reception beamforming, the DAS processing is performed commonly" Sumi: [0023]) includes:
determining the first corrections ("SA allows generating image signals via spatial corrections of the lateral positions" Sumi: [0332]) for the calculated first delays by determining differences between the calculated first delays ("processings can effectively correct the temporal and spatial differences" Sumi: 
determining the second corrections ("SA allows generating image signals via spatial corrections of the lateral positions" Sumi: [0332]) for the calculated second delays by determining differences between the calculated second delays ("processings can effectively correct the temporal and spatial differences" Sumi: [0520]) and adding the second corrections to the calculated second delays (“superposition of the corrected image signals" Sumi: [0332]).

Regarding claim 9, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 2, as described above. 
	Sumi further discloses: 
band-pass filtering ("band-pass filters" Sumi: [0583]) the first electrical signals as a function of depth and band-pass filtering the second electrical signals as a function of depth ("dynamic focusing improves the spatial resolutions of generated image signals in a range direction or a depth direction for a measurement object" Sumi: [0026]) and beamforming the filtered first and second electrical signals (“waves can also include ones generated by different transmission beamformings, by beamformed and not beamformed, different kinds of waves … processings such as filtering, weighting or dividing of spectra etc.” Sumi: [0604]).

Regarding claim 13, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 2, as described above. 
	Sumi further discloses: 
detecting a first envelope and a second envelope respectively from the first and second beamformed signals ("quadrature detection and envelope detection" Sumi: [0014]) and combining the first and signals” Sumi: [0668]) to produce the final image ("processed results are superposed in a frequency domain to generate the final result" Sumi: [0348]).

	Regarding claim 35, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 1, as described above, 
receiving one or more electrical signals from one or more single-element transducers ("receive signals from ultrasound transducers 34, 36" Lupotti: [0041]). 
	Sumi further discloses: 
delay and sum beamforming ("DAS (Delay and Summation: phasing and summing) that is so-called synthetic aperture processing" Sumi: [0023]), with one or more adaptive synthetic aperture focusing beamformers ("the synthetic aperture performed in those sensing instruments is an active beamforming" Sumi: [0020]), the one or more electrical signals ("transducer properties of the electric signals" Sumi: [0758]), respectively via different processing chains (“calculation processes of which DAS processings are different from the above-mentioned calculation processes” Sumi: [0209]), employing adaptive synthetic aperture focusing (“adaptive beamformings” Sumi: [0508]), producing one or more images ("generations of image signals" Sumi: [0148]; "image signals can be converted to display images" Sumi: [0244]);
and combining the first, second and one or more images (“performing coherent compounding (superposition) of plural waves with different steering angles" Sumi: [0027]), creating the final image ("processed results are superposed in a frequency domain to generate the final result" Sumi: [0348]).

	Regarding claim 36, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 1, as described above. 

wherein the adaptive ("adaptive beamformings can also be performed" Sumi: [0588]) synthetic aperture focusing ("synthetic aperture processing is carried out" Sumi: [0023]) corrects calculated first and second delays ("implementing delays onto a received echo signals" Sumi: [0029]) for transducer position errors ("spatial differences" Sumi: [0520]) with first and second corrections ("SA allows generating image signals via spatial corrections of the lateral positions" Sumi: [0332]).

Regarding claim 38, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 36, as described above. 
	Sumi further discloses: 
wherein the adaptive ("adaptive beamformings can also be performed" Sumi: [0588]) synthetic aperture focusing ("synthetic aperture processing is carried out" Sumi: [0023]) weights ("performs the weighting on the received signals" Sumi: [0232]) and delays the first and second electrical signals ("implementing delays onto a received echo signals" Sumi: [0029]) with first and second weights and the corrected calculated first and second delays ("DAS processing can performed with a high speed by implementing delays onto a received echo signals" Sumi: [0029]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Lupotti and Andresen, further in view of Huang et al. (US 2016/0143614 A1, hereinafter "Huang").

Regarding claim 5, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 2, as described above. 
The combination of Sumi, Lupotti, and Andresen remains silent on: 
determining first levels of coherence between the first corrected calculated delayed signals;

determining second levels of coherence between the second corrected calculated delayed signals; and
generating the second weighting correlation coefficients with the second levels of coherence.
However, in a similar invention in the same field of endeavor, Huang teaches an imaging acquisition and display system (Abstract) that uses three-dimensional ultrasound imaging of tissue ([0005]): 
determining first levels of coherence between the first corrected calculated delayed signals ("a predetermined level of coherence for at least a predetermined number of locations" Huang: [0014]);
generating the first correlation coefficients ("output of the correlator is the correlation coefficient" Huang: [0042]) with the first levels of coherence ("beamsummed data of one of the beamformers 154, 156 is correlated with that of the other to calculate the correlation coefficient" Huang: [0053]);
determining second levels of coherence between the second corrected calculated delayed signals ("a predetermined level of coherence for at least a predetermined number of locations" Huang: [0014]); and
generating the second weighting correlation coefficients ("output of the correlator is the correlation coefficient" Huang: [0042]) with the second levels of coherence ("beamsummed data of one of the beamformers 154, 156 is correlated with that of the other to calculate the correlation coefficient" Huang: [0053]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamforming method and imaging instruments disclosed by Sumi, by including the imaging acquisition and display system with levels of coherence and correlation coefficients as taught by Huang. One of ordinary skill in the art would have been motivated to make this modification because "[t]he correlation coefficient ρ(r, θ) serves a metric of similarity, or metric of . 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Lupotti and Andresen, further in view of Olsson (US 2004/0225221 A1, hereinafter "Olsson").

Regarding claim 6, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 2, as described above. 
The combination of Sumi, Lupotti, and Andresen remains silent on: 
wherein the combining of the first and second images includes frequency compounding the first and second images.
However, in a similar invention in the same field of endeavor, Olsson teaches a diagnostic ultrasound imaging system (Title) that uses frequency compounding ([0015]) and spatial compounding ([0017]) to combine image frames: 
wherein the combining of the first and second images ("combines a plurality of the image frames to provide a composite image frame" Olsson: Abstract) includes frequency compounding the first and second images ("individually detected and recombined to reduce image speckle by frequency compounding" Olsson: [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamforming method and imaging instruments disclosed by Sumi, by including the diagnostic ultrasound system as taught by Olsson. One of ordinary skill in the art would have been motivated to make this modification because the system "combines a plurality of the image frames to provide a composite image frame" (Olsson: Abstract). Furthermore, it will help to "reduce image speckle by frequency compounding" (Olsson: [0015]). 

Regarding claim 7, the combination of Sumi, Lupotti, Andresen, and Olsson discloses: 
The method of claim 6, as described above. 
The combination of Sumi, Lupotti, and Andresen remains silent on: 
wherein the combining of the first and second images includes registering the first and second images and then the frequency compounding of the first and second images.
However, in a similar invention in the same field of endeavor, Olsson teaches a diagnostic ultrasound imaging system (Title) that uses frequency compounding ([0015]) and spatial compounding ([0017]) to combine image frames: 
wherein the combining of the first and second images includes registering the first and second images ("improved image registration" Olsson: [0025]) and then the frequency compounding of the first and second images ("individually detected and recombined to reduce image speckle by frequency compounding" Olsson: [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamforming method and imaging instruments disclosed by Sumi, by including the diagnostic ultrasound system as taught by Olsson. One of ordinary skill in the art would have been motivated to make this modification because the system "combines a plurality of the image frames to provide a composite image frame" (Olsson: Abstract). Furthermore, it will help to "reduce image speckle by frequency compounding" (Olsson: [0015]). 

Regarding claim 8, the combination of Sumi, Lupotti, Andresen, and Olsson discloses: 
The method of claim 7, as described above. 
The combination of Sumi, Lupotti, and Andresen remains silent on: 

However, in a similar invention in the same field of endeavor, Olsson teaches a diagnostic ultrasound imaging system (Title) that uses frequency compounding ([0015]) and spatial compounding ([0017]) to combine image frames: 
wherein the combining of the first and second images ("combines a plurality of the image frames to provide a composite image frame" Olsson: Abstract) includes spatially compounding the first and second images ("spatially compounded images" Olsson: [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamforming method and imaging instruments disclosed by Sumi, by including the diagnostic ultrasound system as taught by Olsson. One of ordinary skill in the art would have been motivated to make this modification because the system "combines a plurality of the image frames to provide a composite image frame" (Olsson: Abstract). Furthermore, it will help "to render three-dimensional presentations of the spatially compounded images" (Olsson: [0017]). 

Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Lupotti and Andresen, further in view of Mo (US 6123670 A, hereinafter "Mo").

Regarding claim 10, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 2, as described above, further comprising: 
beamforming the data (“beamforming methods” Sumi: [0003]).
The combination of Sumi, Lupotti, and Andresen remains silent on: 
deriving first and second In-phase/Quadrature data respectively from the first and second electrical signals and beamforming the first and second In-phase/Quadrature data. 

deriving first and second In-phase/Quadrature data ("converts the beamsummed signal into baseband in-phase I and quadrature Q receive beams" Mo: Col. 4, lines 58-60) respectively from the first and second electrical signals and beamforming the first and second In-phase/Quadrature data (“one or more receive beamformers coherently sum the energy received” Mo: Col. 1, lines 47-48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamforming method and imaging instruments disclosed by Sumi, by including the ultrasound imaging with optimal image quality as taught by Mo. One of ordinary skill in the art would have been motivated to make this modification because "optimal imaging within a ROI can overcome the fundamental tradeoff between resolution and frame rate" (Mo: Col. 2, lines 62-64). 

Regarding claim 11, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 2, as described above. 
The combination of Sumi, Lupotti, and Andresen remains silent on: 
separating a first set and a second set of harmonic frequencies respectively from the first and second electrical signals and beamforming the first and second sets of harmonic frequencies.
However, in a similar invention in the same field of endeavor, Mo teaches methods for optimizing resolution of a B-mode ultrasound image while maintaining a high frame rate (Mo: Col. 1, lines 7-9): 
separating a first set and a second set of harmonic frequencies (“primary and/or (sub)harmonics" Mo: Abstract; "for optimal imaging they are programmed with a second demodulation frequency and a 0 or at a subharmonic frequency f0/k (where k is a positive integer greater than unity) into I/Q data" Mo: Col. 5, lines 23-28) respectively from the first and second electrical signals and beamforming (“one or more receive beamformers coherently sum the energy received” Mo: Col. 1, lines 47-48) the first and second sets of harmonic frequencies ("different center frequencies for the receive bandpass filter (primary and/or (sub)harmonics)" Mo: Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamforming method and imaging instruments disclosed by Sumi, by including the ultrasound imaging with optimal image quality as taught by Mo. One of ordinary skill in the art would have been motivated to make this modification because "all three dimensions of the PSF can be sharpened by using the second (or higher) harmonic frequency band on receive to form the image" (Mo: Col. 2, lines 5-8). 

Regarding claim 14, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 13, as described above, further comprising: 
combining the first and second compressed envelopes to produce the final image ("processed results are superposed in a frequency domain to generate the final result" Sumi: [0348]).
The combination of Sumi, Lupotti, and Andresen remains silent on: 
compressing the first and second envelopes. 
However, in a similar invention in the same field of endeavor, Mo teaches methods for optimizing resolution of a B-mode ultrasound image while maintaining a high frame rate (Mo: Col. 1, lines 7-9): 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamforming method and imaging instruments disclosed by Sumi, by including the ultrasound imaging with optimal image quality as taught by Mo. One of ordinary skill in the art would have been motivated to make this modification because "optimal imaging within a ROI can overcome the fundamental tradeoff between resolution and frame rate" (Mo: Col. 2, lines 62-64). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Lupotti and Andresen, further in view of Maruyama et al. (US 2018/0310915 A1, hereinafter "Maruyama").

Regarding claim 12, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 2, as described above. 
The combination of Sumi, Lupotti, and Andresen remains silent on: 
shifting the first and second different cutoff frequencies and beamforming the first and second electrical signals with the shifted different cutoff frequencies.
However, in a similar invention in the same field of endeavor, Maruyama teaches an information acquisition apparatus including capacitive micromachined ultrasonic transducer (Title) with sub-elements having different cut-off frequencies ([0031]): 
shifting the first and second different cutoff frequencies ("shift the cut-off frequency" Maruyama: [0050]) and beamforming the first and second electrical signals with the shifted different cutoff 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamforming method and imaging instruments disclosed by Sumi, by including the ultrasonic transducer and information acquisition apparatus as taught by Maruyama. One of ordinary skill in the art would have been motivated to make this modification because "[e]ach of the sub-elements is connected to one of different detection circuits to acquire a signal. By combining the acquired signals, a signal for one element is obtained. In this manner, a wide reception band can be provided, without decreasing the reception sensitivity" (Maruyama: [0007]). 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Lupotti and Andresen, further in view of Clark (US 2009/0067699 A1, hereinafter "Clark").

Regarding claim 34, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 2, as described above. 
with delay and sum beamforming ("for reception beamforming, the DAS processing is performed commonly" Sumi: [0023]),
computing the weights for the first and second electrical signals ("performs the weighting on the received signals" Sumi: [0232]). 
The combination of Sumi, Lupotti, and Andresen remains silent on: 
computing the weights for the first and second electrical signals from magnitudes of normalized cross correlation functions at lag 0.
However, in a similar invention in the same field of endeavor, Clark teaches an ultrasonic diagnostic imaging system (Abstract) including beamformers and delaying of echo signals ([0013]): 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamforming method and imaging instruments disclosed by Sumi, by including the ultrasonic diagnostic imaging system as taught by Clark. One of ordinary skill in the art would have been motivated to make this modification because of the ability for analysis to be performed using "time-domain (for example, cross-correlation) signal processing techniques" (Clark: [0014]). 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Lupotti and Andresen, further in view of Klessel et al. (US 2008/0110263 A1, hereinafter “Klessel”).

Regarding claim 37, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 36, as described above. 
The combination of Sumi, Lupotti, and Andresen remains silent on: 
wherein the adaptive synthetic aperture focusing determines differences between calculated time of flights to determine values for the first and second corrections.
However, in a similar invention in the same field of endeavor, Klessel teaches a method, system, and device for conducting ultrasound interrogation of a medium (Abstract), including beamforming and delay of signal pulses: 
wherein the adaptive synthetic aperture focusing ("Synthetic Aperture Focusing" Klessel: [0100]) determines differences between calculated time of flights to determine values for the first and second corrections ("By considering the difference in the times of flight of the two signals, it may be appropriate to apply a phase rotation ... to achieve phase alignment" Klessel: [0136]).
. 

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Lupotti and Andresen, further in view of Walker et al. (US 2009/0304246 A1, hereinafter “Walker”).

Regarding claim 27, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 2, as described above, 
wherein the delay and sum beamforming ("DAS (Delay and Summation: phasing and summing) that is so-called synthetic aperture processing" Sumi: [0023]) includes:
delaying the first electrical signals with first delays determined by a first beam model to generate delayed first electrical signals ("DAS processing can performed with a high speed by implementing delays onto a received echo signals" Sumi: [0029]),
delaying the second electrical signals with second delays determined by a second beam model to generate delayed second electrical signals ("DAS processing can performed with a high speed by implementing delays onto a received echo signals" Sumi: [0029]),
The combination of Sumi, Lupotti, and Andresen remains silent on: 

determining first deviations in propagation between the delayed first electrical signals and first reference signals that do not include jitter;
determining the first corrections based on the first deviations;
wherein the second electrical signals include jitter;
determining second deviations in propagation between the delayed second electrical signals and second reference signals that do not include jitter;
and determining the second corrections based on the second deviations.
However, in a similar invention in the same field of endeavor, Walker teaches using the determination of the time delay between two signals, one reference and one shifted, for medical ultrasound imaging ([0004]): 
wherein the first electrical signals include jitter ("jitter errors are generally small in magnitude and represent a fundamental limit on performance for a given set of imaging parameters, signal-to-noise ratio (SNR), and signal correlation" Walker: [0008]);
determining first deviations in propagation between the delayed first electrical signals and first reference signals ("determination of the time delay between two signals, one reference and one shifted" Walker: [0004]) that do not include jitter (“these errors may be readily identified and removed” Walker: [0008]);
determining the first corrections ("phase aberration correction" Walker: [0004]) based on the first deviations;
wherein the second electrical signals include jitter ("jitter errors are generally small in magnitude and represent a fundamental limit on performance for a given set of imaging parameters, signal-to-noise ratio (SNR), and signal correlation" Walker: [0008]);
echo recording are repeated" Walker: [0121]) that do not include jitter (“these errors may be readily identified and removed” Walker: [0008]);
and determining the second corrections ("phase aberration correction" Walker: [0004]) based on the second deviations.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamforming method and imaging instruments disclosed by Sumi, by including the reduction of echo decorrelation as taught by Walker. One of ordinary skill in the art would have been motivated to make this modification because "[t]here is a continuing need for methods and systems … that decrease the amount of echo decorrelation, relevant to existing techniques and systems, and that do not require an overly burdensome computational load" (Walker: [0020]). 

	Regarding claim 28, the combination of Sumi, Lupotti, Andresen, and Walker discloses: 
The method of claim 27, as described above. 
	Sumi further discloses: 
wherein the delay and sum beamforming ("Methods equivalent to the cross-correlation method, the optical flow or the SAD (Sum and Difference) method etc can be used" Sumi: [0826]) includes:
determining the first deviations by cross-correlating central signals of the first reference signals with the delayed first electrical signals ("observation of the movement can also be performed using the incoherent signal obtained through detection of a coherent signal (cross-correlation processing or optical flow etc.)" Sumi: [0015]); and
determining the second deviations by cross-correlating central second of the second reference signals with the delayed second electrical signals ("observation of the movement can also be performed using 

	Regarding claim 29, the combination of Sumi, Lupotti, Andresen, and Walker discloses: 
The method of claim 28, as described above. 
	Sumi further discloses: 
wherein the deviations are due to a difference in transducer position ("processings can effectively correct the temporal and spatial differences" Sumi: [0520]).


Allowable Subject Matter
Claims 30-33 are allowed.
Claims 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the cited references do not teach or suggest the combination of the claims limitations of claims 1, 2, 27, 28 and 30-33 where the specific correlation function that is used for cross-correlating as recited in claim 30. Furthermore, the cited references do not teach or suggest the specific function that is used for computing the first and second weights as recited in claim 33.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793